EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Attorney Samantha Page on 5 August 2022.
The application has been amended as follows: 

Claim 1:
----- A medical multi-layer product comprising
a first layer comprising plant nanofibrillar cellulose having a moisture content in the range of 0-10% (w/w), and
a layer of gauze;
wherein the product has a tear index in the range of 18-100 mNm2/g. -----

Cancel Claim 12.
Rejoin Claims 21-22.

Claim 21 (now rejoined):
----- A method for preparing a medical multi-layer product, the method comprising
providing a filter,
providing a dispersion comprising plant nanofibrillar cellulose,
providing a gauze,
applying the dispersion onto the filter,
applying the gauze onto the dispersion to form a structure, and
dewatering the structure through the filter to obtain the medical multi-layer product comprising a first layer comprising plant nanofibrillar cellulose having a moisture content in the range of 0-10% (w/w). -----

Claim 23:
----- A method for preparing a medical multi-layer product, the method comprising
providing a first layer comprising plant nanofibrillar cellulose having a moisture content in the range of 0-10% (w/w),
providing a layer of gauze, and
laminating the first layer comprising plant nanofibrillar cellulose and the layer of gauze to obtain the medical multi-layer product;
wherein the product has a tear index in the range of 18-100 mNm2/g. -----

Claim 33:
----- A medical multi-layer product comprising 
a first layer comprising plant nanofibrillar cellulose having a moisture content in the range of 0-10% (w/w), and 
a layer of gauze; 
wherein the product has a tear index in the range of 18-100 mNm2/g, and
wherein the product is obtained with the method of claim 21. -----

Claim 36:
----- The medical multi-layer product of claim [[3]]1, wherein the plant nanofibrillar cellulose in the first layer has a number average diameter of a fibril in the range of 1-100 nanometers. -----

Allowable Claims
Claims 1-11, 13-17 and 20-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Previously cited prior art Brown (US 2007/0053960) fails to disclose, inter alia, plant nanofibers, but instead discloses nanofibers synthesized by bacteria.
Cartier (EP 2781652) discloses a nonwoven fabric substrate impregnated with an aqueous nanofiber dispersion and then dried.  However, the nanofiber dispersion therefore does not form a separate layer and the resulting product is not a multi-layer product.
Dong (US 2013/0330417) discloses a nanocellulose foam that is formed after freeze drying a liquid mixture of plant nanofibrillar cellulose ([0016]), wherein the foam is used as a wound dressing to be in direct contact with a wound bed.  
Gundersen (US 2009/0270827) discloses multi-layer dressing having a layer of foam pads (2) for contacting a wound, the foam layer being adhered to a layer of gauze (backing layer 1, [0038]).  Gundersen does not teach a nanofibrillar layer/foam formed of plant cellulose.
None of these relevant references makes any mention of a tear strength for either the nanocellulose material or the dressing as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        5 August 2022